Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of  the election of species requirement in the reply filed on 9/14/21 is acknowledged.  The traversal is on the ground(s) that the embodiments are closely related and do not require separate fields of search, such that applicant should not be put to the trouble and expense of filing and prosecuting multiple filings.  This is not found persuasive because the controller in the species of claims 1-9 operates in a substantially different and patentably distinct manner from the controller in the species of claim 10, and the controller in the species of claims 1-9 requires a completely different search from that of the species of claim 10 making it undue burden on the examiner to examine all of the claims in the same application.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2000-62985 (hereinafter “JP’985”) (cited in the 1/3/2020 IDS) in view of U.S. Patent No. 5,155,537 (Komatsu et al.) (hereinafter “Komatsu”).
Regarding claim 1, Figs. 1-4 of JP’985 show an image forming apparatus (17) comprising: 
an apparatus body (1) provided with an image forming portion (23) configured to form an image on a sheet; 
a first feeding portion (37) comprising a first cassette (39) configured to be drawable from the apparatus body (1) and a first feed roller (43) configured to feed a sheet stored in the first cassette (39) toward the image forming portion (23); 
a second feeding portion (55) disposed below the first feeding portion (37) and comprising a second cassette (59) configured to be drawable from the apparatus body (1) and a second feed roller (65) configured to feed a sheet stored in the second cassette (59), the sheet fed by the second feed roller (65) being conveyed toward the image forming portion (23) through an intermediate path (dotted line path in Fig. 2) provided in the first cassette (39); 
a first detection portion (41) configured to detect an amount of remaining sheets stored in the first cassette (39); 
a display unit (including 49, 71 and 85) configured to display information; and 
a controller (Fig. 1) configured to operate the display unit (including 49, 71 and 85) to display information.  JP’985 discloses most of the limitations of claim 1 including JP’985 does not teach that the controller (Fig. 3) is configured to operate the display unit (including 49, 71 and 85) to display information that inhibits drawing of the first cassette, as claimed.
Komatsu teaches that it is well-known in the art to provide an image forming apparatus (printer) with a controller (Fig. 3) configured to operate a display unit (Figs. 7-8)) to display information (e.g., display when first cassette (103) is locked) that inhibits drawing of the first cassette (103), in a case where the first cassette (103) is empty and a second feeding portion (203) is performing a sheet feeding operation.  See, e.g. column 8, lines 33-61.  Moreover, column 8, line 62 to column 9, line 2 explains that this display (Figs. 7-8) allows an operator to know when it is ok to change sheets without having any reservations about changing such sheets.  It would have been obvious to one having ordinary skill in the art to provide the apparatus of JP’985 with a display and controller arrangement that allows the controller to operate the display unit to display information (first cassette locked) that inhibits drawing of the first cassette (39) of JP’985, in a case where the first detection portion (41) detects that the first cassette (39) is empty and where the second feeding portion (55) of JP’985 is performing a sheet feeding operation, for the purpose of allowing an operator to know when it is ok to change sheets without having any reservations about changing such sheets, as taught by Komatsu. 
JP’985 shows a third feeding portion (57) disposed below the second feeding portion (55) and comprising a third cassette (75) configured to be drawable from the apparatus body (1) and a third feed roller (81) configured to feed a sheet stored in the third cassette (75), the sheet fed by the third feed roller (81) being conveyed toward the image forming portion (23) through an intermediate path (dotted line path in Fig. 2) provided in the second cassette (59).  Operating the controller (Fig. 1) and display (including 49, 71 and 85) of JP’985, according to the teachings of Komatsu, results in the controller being configured to operate the display unit to display information that inhibits drawing of the first cassette (39) and the second cassette (59), in a case where the third feeding portion (57) is performing a sheet feeding operation, as claimed.  See, e.g., column 5, line 65 to column 6, line 3 and column 8, lines 29-61.  
Regarding claim 3, operating the controller (Fig. 1) and display (including 49, 71 and 85) of JP’985, according to the teachings of Komatsu, results in the controller being configured to operate the display unit not to display information that inhibits drawing of the second cassette (59) of JP’985, in a case where the first feeding portion (37) of JP’985 is performing a sheet feeding operation.    
Regarding claim 4, Komatsu shows that the display unit (Figs. 7-8) is configured to display a first screen (315a) and a second screen (315b), wherein the display unit (Figs. 7-8) is configured to display the second screen (315b) to display information on the first cassette (103) if a predetermined operation (move to locked position) is performed in a state where the first screen (315a) is being displayed, and 
wherein the information (e.g., display when first cassette (103) is locked) that inhibits drawing of the first cassette (103) is displayed on the second screen (315b).  
Komatsu shows that in a case where a second feeding portion (including 203) starts the sheet feeding operation in a state where the display unit (Figs. 7-8) is displaying the second screen (315b), the controller (Fig. 3) operates the display unit (Figs. 7-8) to display the information that inhibits drawing of a first cassette (103) on the second screen (315b) while keeping the display unit (Figs. 7-8) to display the information on the first cassette (103).  
Regarding claim 8, JP’985 shows a second detection portion (63) configured to detect an amount of remaining sheets stored in the second cassette (59), wherein the controller (Fig. 1) is configured to operate the display unit (including 49, 71 and 85) to display second information (sheet amount) on the amount of remaining sheets stored in the second cassette (59), depending on a detection result by the second detection portion (63), and 
wherein in a case where the first feeding portion (37) starts a sheet feeding operation in a state where the display unit (including 49, 71 and 85) is displaying the second information (sheet amount), the controller (Fig. 1) operates the display unit (including 49, 71 and 85) to keep displaying the second information (sheet amount).  
Regarding claim 9, Komatsu shows that the controller (Fig. 3) is configured to operate the display unit (Figs. 7-8) not to display the information that inhibits drawing of the first cassette (103), in a case where remaining sheets are present in the first cassette (103).  Operating the apparatus of JP’985, according to the teachings of Komatsu, results in the information not being displayed in a case where the first detection portion (41) of JP’985 detects a remaining sheet present in the first cassette (39) of JP’985, as claimed.
Allowable Subject Matter
4.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653